SHAHOOD, J.
This is an appeal by the Department of Children and Families (DCF) from a final order on permanency review terminating protective supervision. We reverse and remand.
The issue involved is whether the trial court erred in denying the goal of adoption, accepting a goal of permanent guardianship, placing the child with a non-relative, and terminating protective supervision.
Based on the record before us we find that the trial court failed to follow the statutory procedural requirements necessary before issuing a judicial review order determining the child’s status. We therefore reverse and remand for the trial court to provide findings as to why the permanent placement is established without adoption of the child to follow pursuant to section 39.621(6), Florida Statutes (2006); amend the judicial review order to be in compliance with section 39.6221(2), Florida Statutes (2006); amend the judicial review order to reflect the amendment to the case plan; and withdraw the permanent placement of the child with the non-relative until the child has been in the placement for not less than the preceding six months pursuant to section 39.6221(l)(a), Florida Statutes (2006).

Reversed and Remanded.

GROSS and MAY, JJ., concur.